Title: From Thomas Jefferson to George Jefferson, 5 January 1801
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Washington Jan. 5. 1801.

I now inclose you a power of attorney respecting mr Short’s canal shares to supply the place of the former one supposed to be mislaid. this will authorise you to recieve the money now paiable, and to act for him in every thing respecting his canal interest. the money is immediately to be transferred to this place to mr Barnes who is instructed to make a peculiar investment of it. I happen at the same time to have occasion to remit to you through mr Barnes the sum of 920.26 D for purposes hereafter to be mentioned. whether mr Short’s whole reimbursement & interest now to be recieved from the Canal be more or less, I know not. if more, be pleased to remit the surplus to mr Barnes on account of W.S. if less, let me know immediately the deficiency & it shall go to you by return of the same post. in the mean time I wish you to pay for me the following sums.


Samuel Dyer
176.67
}


Francis Walker
47.30


Richd. Richardson
550.16


Joseph Brand
  57.


John Rogers
57.83


Gabriel Lilly
31.30



920.26


mr Dyer has my note and will apply with that. I send by this post orders on you to Colo. F. Walker and Richard Richardson, who will soon apply. the three last persons live in Albemarle & I send thither orders on you. mr Brand will recieve his in Richmond, but Rogers and Lilly have no means of doing that. I must pray you therefore to contrive their sums for them to David Higginbotham in Milton if possible. in the mean time if they find opportunities by any of their neighbors they may send their orders to you, & if you should have made the remittance to Higginbotham, certify that on the back of the order & return it. should there be any delay in recieving mr Short’s money, let me know it by post,  and by it’s return the money shall go on in bank bills, and in that case inform those who present the orders of the cause of the delay & that it will be remedied in a few days. be so good as to debit the sum so exchanged between W.S. & myself as paid to J.B. for him: as I wish to transact his money business through other hands so as to keep it out of my accounts. I must pray you at the same time to close with mr Brown and forward on that money to mr Barnes that it may go into the same investment. if any further delay be proposed, tell mr Brown that mr Short’s instructions will permit no further delay, and that he must not impute to me what is to follow. in a case of my own I should shew my respect to mr Brown by waiting his convenience: but in that of another & in the face of instructions I have no right to indulge personal attachments. if he continues sick, as mentioned in yours of Nov. 24. certainly he must not be disturbed with this application till he is well enough to resume business.
I am glad you sold my tobacco as you did. as most of that money is destined for mr Lyle and mr Tazewell, you must give me leave for their satisfaction to draw on you for 1000. D. to each payable the first week in April. you can, on their application, satisfy them of the certain foundation of the order. I am Dear Sir
Your’s affectionately

Th: Jefferson

P.S. I desired the Secretary of the Treasury to give orders for you for the monies last recieved from Messrs. Pendleton & Lyon, as they belong now to the US. and not to mr Short, who looks to them for his money.
